Bell, Justice.
1. “On application for temporary alimony, the merits of the cause are not in issue, though the judge, in fixing the amount of alimony, may inquire into the cause and circumstances of the separation rendering the alimony necessary, and in his discretion may refuse it altogether.” Code, § 30-205. Nor will this court control the discretion of the judge in allowing temporary alimony and attorney’s fees, “unless that discretion has been flagrantly abused.” Brown v. Brown, 159 Ga. 323 (125 S. E. 713).
2. In the instant ease, the evidence did not demand a finding that the wife had abandoned her husband as contended by him (compare Brisendine v. Brisendine, 152 Ga. 745 (3), 111 S. E. 22; Pace v. Pace, 154 Ga. 712 (2), 115 S. E. 65; Akin v. Akin, 163 Ga. 18, 135 S. E. 402), and whether or not the evidence was sufficient to establish the cruel treatment as alleged in the wife’s petition, on application of the foregoing principles the judge did not err, under the pleadings and the evidence, in awarding temporary alimony and attorney’s fees, the reasonableness of which is not contested. Pearson v. Pearson, 125 Ga. 132 (54 S. E. 194) ; George v. George, 130 Ga. 608 (61 S. E. 401) ; Walker v. Walker, 177 Ga. 743 (171 S. E. 292).

Judgment affirmed.


All the Justices concur.

Willis Smith, for plaintiff in error.
0. W. Roberts Jr., and Boykin & Boykin, contra.